AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00107-LGW-BWC Document 12 Filed 12/01/20 Page 1 of 2

Iu the United States District Court
For the Southern District of Georgia

Waprross Dibision
CHARLES M. LLEWLYN, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-107
*
Vv. *
*
TRACY JOHNS, *
*
Respondent. *

ORDER
This matter comes before the Court on Petitioner Charles
Llewlyn’s (“Liewlyn”) Motion to Dismiss his 28 U.S.C. § 2241
Petition. Dkt. No. 11. Llewlyn states he has been transferred
to another facility, effectively mooting his Petition. Id. at
p.- 1. Based on Federal Rule of Civil Procedure 41(a), the Court
GRANTS Llewlyn’s Motion and DISMISSES without prejudice

Llewlyn’s 28 U.S.C. § 2241 Petition. Scott v. Speights, No. CA

 

14-0189, 2014 WL 2993726 (S.D. Ala. July 4, 2014) (recognizing

applicability of Rule 41(a) to § 2241 petitions).

 
AQ 72A
(Rev. 8/82)

 

Case 5:20-cv-00107-LGW-BWC Document 12 Filed 12/01/20 Page 2 of 2

The Court also DIRECTS the Clerk of Court to CLOSE this case and

enter an appropriate judgment of

  

SO ORDERED, this — Y , 2020.

 

HON) LISA GODBEY WOOD, JUDGE
UNITED/ STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
